Citation Nr: 0430610	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  01-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to March 
1945.  In January 1996, the veteran died.  The appellant is 
his widow.

In a rating decision dated in March 1996, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was notified of the RO's decision, and she timely 
perfected an appeal to the Board of Veterans' Appeals 
(Board), which issued a decision in June 1998 that the 
appellant had not presented a well-grounded claim of service 
connection for the cause of the veteran's death.  Decisions 
of the Board are final as of the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100 (2003).  A finally 
adjudicated claim may be reopened only by submitting new and 
material evidence.  38 C.F.R. § 3.156 (2003).

This matter is currently on appeal to the Board from a 
November 2000 rating decision of the RO, which determined 
that the appellant had not submitted new and material 
evidence to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a timely notice of disagreement and the RO 
provided a statement of the case (SOC).  In June 2001, the 
appellant perfected her appeal, and the issue was 
subsequently certified to the Board.

In a decision dated in October 2002 the Board noted the 
passage of the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
eliminated the requirement of a well-grounded claim and 
redefined VA's obligations with respect to the duty to assist 
claimants in developing evidence.  The Board's October 2002 
decision determined that the appellant had submitted new and 
material evidence, and accordingly reopened her claim of 
entitlement to service connection for the cause of the 
veteran's death.  In an effort to assist the appellant in 
developing her claim, the Board requested a medical opinion 
as to whether the veteran's service-connected disabilities 
had caused or contributed substantially or materially to the 
cause of his death.

Thereafter, the Board issued a July 2003 decision in which it 
denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed this denial to the United States Court of 
Appeals for Veterans Claims (CAVC).  In that litigation, a 
Joint Motion for Remand was filed by the VA General Counsel 
and the appellant's attorney, averring that remand was 
required for further solicitation of evidence from the 
appellant and her attorney due to the enactment of the 
Veterans Claims Assistance Act (VCAA), supra.

In an Order of November 2003, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  Thereafter, in May 2004, the Board remanded the 
appellant's claim to the RO to comply with the CAVC's Order.  
Following readjudication of the appellant's claim, it has 
been returned and is properly before the Board at this time.

The Board notes that the appellant and her son presented for 
a Travel Board hearing at the RO before the undersigned 
Veteran's Law Judge (VLJ) in June 2002; a transcript is of 
record.  At the hearing, the appellant was represented by 
Richard A. Rhea, a member of the law firm of Rhea, Boyd & 
Rhea, which holds the power of attorney in this matter.  The 
principal member of that law firm is the attorney listed on 
the first page of this decision.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in January 1996 was caused by apparent 
cardiopulmonary arrest.

2.  At the time of his death, the veteran was service 
connected for bilateral pes planus, evaluated as 50 percent 
disabling; osteochondritis dissecans, right ankle, evaluated 
as 20 percent disabling; and bilateral lower extremities 
varicose veins, evaluated as 10 percent disabling.

3.  Cardiovascular disease was not present during service, 
and was not manifested until many years after the veteran's 
discharge from service in 1945.

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a casual relationship between his 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may any disease involved in the veteran's death be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints, manifestations, treatment, or diagnosis of any 
cardiovascular disorder.

Records of treatment received from Dr. C.J. from July 1979 to 
May 1991 indicate diagnoses of uncontrolled diabetes mellitus 
and hypertension.  Clinical notes indicate that the veteran 
had not been monitoring his diet as instructed.

In June 1991, the veteran presented for a VA examination, at 
which time he reported that he was unable to walk, and 
required a wheelchair.  The veteran complained of chronic 
pain, with a dull ache over his left and right ankles.  The 
examiner noted a medical history of insulin-dependent 
diabetes mellitus, atherosclerotic cardiovascular disease 
manifested by atrial fibrillation, and atherosclerotic 
peripheral vascular disease manifested by a transient 
ischemic attack in March 1991.

Clinical evaluation revealed that the veteran could walk a 
short distance, with some difficulty.  The examiner noted 
that the veteran was obese, with marked gross deformity of 
both ankles.  The veteran was diagnosed with severe 
degenerative joint disease of both ankles due to his service-
connected bilateral pes planus.  The examiner further noted 
that the veteran was unable to ambulate any distance due to 
his service-connected disabilities of the feet and ankles.

Dr. G.R. treated the veteran in 1991 for cellulitis, left 
ankle, for which he underwent a left ankle wound debridement.  
In March 1992, the veteran was diagnosed with chronic valgus 
foot deformity with talonavicular dislocation and subsequent 
skin ulceration.  He was treated surgically with an open 
reduction of talonavicular dislocation, with triple 
arthrodesis.  In July 1992, Dr. R noted that the veteran had 
responded well to surgery and was in "no pain whatsoever."  
According to a progress note, the veteran was ambulatory and 
independent of his walker for short distances.  Subsequently, 
Dr. R noted that the veteran was "extremely overweight, 
retired [and] diabetic [with] severe foot deformities."  Dr. 
R recommended that the veteran be afforded a wheelchair with 
a ramp in and out of his house due to his foot problems.

Dr. S.S. treated the veteran from 1994 to 1995 for his non-
service-connected insulin-dependent diabetes.  In a progress 
note dated in December 1994, Dr. S noted that the veteran was 
unfamiliar with his medications although they had remained 
the same since the summer.  At that time, the veteran noted 
that he was able to ambulate with his walker but that he fell 
easily.

The veteran presented for emergency treatment at Gadsden 
Regional Medical Center in December 1995 after "he passed 
out."  The veteran's reported medical history revealed him 
to have been a "non-compliance-type patient."  The 
examiners noted that the veteran had been overweight and 
that, even after being diagnosed with diabetes, he had not 
generally controlled his weight.  It was further noted that 
the veteran was "rather noncompliant with his medications."  
Examiners concluded that he had suffered a cerebrovascular 
accident, cardiac arrest, and possible myocardial infarction.

The veteran died in January 1996.  According to the death 
certificate, the immediate cause of death was apparent 
cardiopulmonary arrest.  At the time of his death, the 
veteran was service connected for bilateral pes planus, 
evaluated as 50 percent disabling; osteochondritis dissecans, 
right ankle, evaluated as 20 percent disabling; and bilateral 
lower extremities varicose veins, evaluated as 10 percent 
disabling.

In February 1996, the appellant filed a claim seeking service 
connection for the cause of the veteran's death.  In support 
of her claim, the appellant submitted an article, which 
indicates that deaths among diabetic patients could sometimes 
be attributable to vascular disease.

In a letter dated in October 1997, Dr. S noted the 
appellant's opinion that "the veteran's poor health and 
medical conditions leading to his death could be related to 
his service connected conditions."  Dr. S noted that the 
veteran had "venous insufficiency of his legs and other 
orthopedic problems of his feet and legs that were considered 
to be service connected," and then opined that the veteran's 
service-connected conditions "might very well have limited 
his activity to an extent to make him prone to develop his 
weight gain, diabetes, hypertension and heart failure, which 
are conditions which [contributed] to his death."

As indicated in the introductory portion of this decision, 
the Board requested a medical opinion to determine whether 
the veteran's service-connected disabilities were implicated 
in his death.  In February 2003, the Associate Chief of Staff 
of Ambulatory Care Services at the Carl T. Hayden VA Medical 
Center in Phoenix, Arizona, Dr. P, issued an opinion in 
response to the Board's request.  Dr. P noted complete review 
of the veteran's claims folder.  In particular, Dr. P noted 
the veteran's history of non-service-connected diabetes 
mellitus and his dietary non-compliance.  According to Dr. P, 
the veteran's noncompliance caused him to develop 
proliferative diabetic retinopathy.  He also noted that the 
veteran's history of noncompliance was noted in December 1995 
when he presented for emergency treatment, and even as early 
as 1978.

Dr. P further said that, while the veteran's service-
connected disabilities may have made it more difficult for 
him to exercise, they did not preclude him from engaging in 
any exercise.  He acknowledged Dr. S's hypothesis that 
because of the veteran's disabilities he was unable to 
exercise, which in turn led to the development of obesity, 
high blood pressure, and diabetes, which eventually caused 
his death.  He stated:

Diabetes mellitus is a disease whose 
severity is directly correlated with 
compliance.  Numerous studies have shown 
that tight control of blood sugars can delay 
if not in fact prevent the development of 
vascular complications such as diabetic 
retinopathy and vascular disease.  
Conversely, inattention to diet, exercise, 
and medication management will clearly lead 
to acceleration of these complications.

Dr. P concluded that the veteran's noncompliance in the 
treatment of his non-service-connected diabetes mellitus had 
led to the cardiovascular disease which eventually caused his 
death, noting that "his service-connected disabilities, as 
noted above, made exercise more problematic; but they did not 
eliminate the potential of exercise nor did they lead to his 
compliance issues."

The Board provided a copy of the foregoing medical opinion of 
Dr. P to the appellant's attorney by letter of March 2003.  
In April 2003, the attorney replied with numerous comments in 
response to the opinion.  In essence, it was asserted that 
the veteran was limited in mobility by the disabilities in 
his lower extremities from the time of his separation from 
military service until his death, and that those disabilities 
must be deemed to have contributed to his demise.  The 
appellant's attorney argued that "the circulation problems, 
first noted by VA as varicose veins, did in fact cause the 
cardiovascular problems experienced by this veteran which 
ultimately led to his death."  He pointed out that, although 
Dr. P identified several types of exercise regimes, which the 
veteran might have pursued despite his disabilities, there is 
no record of the veteran's having been asked to do so.  He 
added that the record as a whole should override the 
relatively brief mentions of the veteran's noncompliance with 
his doctors' instructions.  Finally, the attorney contended 
that Dr. S's opinion should be accorded at least as much 
weight as that of Dr P, and the veteran's death should be 
found to have been service connected.

As noted above, in November 2003, VA General Counsel and the 
appellant's attorney filed a Joint Motion for Remand with the 
CAVC to secure further notice to the appellant and her 
attorney pursuant to the VCAA.  In a November 2003 Order, the 
CAVC granted the motion.

In an April 2004 letter, the appellant's counsel indicated 
that the appellant had nothing else to submit with regard to 
her claim, and wished to have VA proceed immediately with the 
readjudication of her appeal.

In May 2004, the Board remanded the appellant's claim to the 
RO in accordance with the November 2003 CAVC Order.

In a July 2004 letter, the appellant's counsel indicated that 
neither he nor the appellant knew of any medical evidence 
that had not been previously submitted to the RO.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April and July 2004 letters, the VARO informed the 
appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2001 SOC and an August 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and with the remand by the CAVC, and 
that she has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, and for the additional reasons discussed 
below in this decision, any failure in the timing or language 
of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The appellant contends that the veteran's death was either 
caused by or accelerated by his sedentary state due to his 
service-connected disabilities of the feet, legs, and right 
ankle.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In addition, certain diseases, such as cardiovascular-renal 
disease, including hypertension, when manifest to a 
compensable degree within one year after the veteran's 
separation from military service, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

As noted above, the veteran's service medical records are 
silent for any complaint, manifestation, treatment, or 
diagnosis of any type of cardiovascular disease.  At the time 
of his death, the veteran was service connected for bilateral 
pes planus, which was evaluated as 50 percent disabling; 
osteochondritis dissecans, right ankle, evaluated as 20 
percent disabling; and bilateral lower extremities varicose 
veins, evaluated as 10 percent disabling.

The Board observes that there is no evidence that a 
cardiovascular disorder manifested with the one-year 
presumptive period found in 38 C.F.R. § 3.309(a), and the 
appellant does not appear to so contend, including in 
response to the remands by the CAVC and the Board.  Thus, the 
presumptive provisions found in 38 C.F.R. §§ 3.307 and 
3.309(e) are not for application in this case.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

According to the death certificate, the immediate cause of 
death was apparent cardiopulmonary arrest.  The city coroner, 
who issued the death certificate, made no indication that the 
veteran's service-connected disorders of the feet, legs, or 
ankle contributed in any way to his death.  In fact, 
according to Dr. P, although the veteran's service-connected 
disabilities may have made it more difficult for him to 
exercise, said disabilities did not preclude him from 
exercising at all.  Instead, Dr. P opined that it was the 
veteran's non-compliance in the treatment of his non-service-
connected diabetes mellitus that led to the heart condition 
which caused his death.

The Board acknowledges Dr. S's October 1997 statement to the 
effect that the veteran's service-connected disabilities 
"might very well have limited his activity to an extent to 
make him prone to develop his weight gain, diabetes, 
hypertension and heart failure, which are conditions which 
attributed to his death."  However, with all due regard for 
Dr. S's medical expertise, we must point out that the use of 
the word "might" is significant, in that it makes Dr. S's 
opinion speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

The Board appreciates the appellant's sincere contentions and 
belief regarding the cause of her husband's death.  However, 
as a layperson she is not professionally competent to opine 
on matters that require medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Furthermore, the articles submitted by the appellant do not 
represent competent medical evidence.  Although it is true 
that "[a] veteran with a competent medical diagnosis of a 
current disorder may invoke an accepted medical treatise in 
order to establish the required nexus [to show service 
connection]," Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000), the general rule is that "an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' . . . ."  Mattern v. West, 12 Vet. 
App. 222, 229 (1999) (citing cases).

The Board appreciates the thorough and detailed arguments 
advanced by the appellant's counsel in this matter.  With all 
due regard for the contentions presented, we must be mindful 
that the ultimate factual determinations in this case are 
medical in nature, and that, in evaluating a claim, we must 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In the present case, we find that the opinion of Dr. 
P is grounded in a thorough review and analysis of the 
medical record, and is categorical in its conclusion.  In 
contrast, the opinion of Dr. S is very brief, general, and, 
as discussed above, speculative in nature, with very little 
reference to the veteran's extensive medical history.  The 
Board thus finds the opinion of Dr. P to be more probative in 
our decision.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected disabilities 
neither caused nor contributed substantially or materially to 
cause his death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



